DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/10/2022 is acknowledged.

Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den Besten (US PGPUB 2012/0146705).
Regarding claim 1, Figure 3 of Den Besten discloses an electronic device comprising:
a first input node configured to receive a signal [102]
a second input node configured to receive an activation signal or a deactivation signal [308]
a filter circuit responsive to the activation signal to activate the filter circuit to block the signal, or the deactivation signal to deactivate the filter circuit to pass the signal [106, 302, and 304]
an output node [104]
Den Besten does not explicitly disclose 
a clock signal
configured for coupling to a synchronous input/output (I/O) interface of an integrated circuit to control operation of the synchronous I/O interface
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Den Besten by using the circuit to control a clock signal in a synchronous I/O interface as a matter of simple design-choice, since it was well-known in the art to use switching circuits in I/O interfaces and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 2, Figure 3 of Den Besten, as applied to claim 1, discloses
wherein the first input node is configured for coupling to an external clocked circuit to receive the clock signal [see rejection of claim 1]
the second input node is configured for coupling to the integrated circuit to receive the activation signal or the deactivation signal [see rejection of claim 1]

Regarding claim 3, Figure 3 of Den Besten, as applied to claim 2, discloses wherein the output node is configured to output the clock signal to the synchronous I/O interface, when the filter circuit is deactivated, to enable the synchronous I/O interface, and block the clock signal when the filter circuit is activated, to disable the synchronous I/O interface [see rejection of claim 1; Figure 3].

Regarding claim 4, Figure 3 of Den Besten, as applied to claim 2, does not explicitly disclose wherein the external clocked circuit is a debugger, the synchronous I/O interface is a serial wire debug (SWD) interface, and the second input node of the electronic device is configured for coupling to a spare I/O pin of the integrated circuit to receive the activation signal or the deactivation signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Den Besten, as applied to claim 2, by using the circuit between a debugger and SWD as a matter of simple design-choice, since it appears that connecting the circuit between a debugger and SWD does not solve any stated problem or is for any particular purpose, and it appears that the invention would work equally well coupled between any circuit and I/O interface.

Regarding claim 5, Figure 3 of Den Besten, as applied to claim 1, discloses wherein the filter circuit comprises at least one of: a capacitor circuit, a resistor-capacitor (RC) circuit, an inductor-capacitor (LC) circuit, a resistor-inductor (RL) circuit, a resistor-inductor-capacitor (RLC) circuit, or a combination thereof [302 and 304].

Regarding claim 6, Figure 3 of Den Besten, as applied to claim 5, discloses wherein the filter circuit comprises at least one capacitor, and the activation signal is configured to activate the at least one capacitor so that the filter circuit blocks the clock signal [302 and 304].

Regarding claim 8, Figure 3 of Den Besten, as applied to claim 1, discloses
wherein the filter circuit comprises at least one transistor [106]
at least one of a capacitor circuit, a resistor-capacitor (RC) circuit, an inductor- capacitor (LC) circuit, a resistor-inductor (RL) circuit, a resistor-inductor-capacitor (RLC) circuit, or a combination thereof [302 and 304]

Regarding claim 9, Figure 3 of Den Besten discloses an apparatus, comprising:
a filter circuit coupled to receive a signal and coupled to receive the activation signal or the deactivation signal [106, 302, and 304]
configured to block the signal based on the activation signal or pass the signal based on the deactivation signal [Figure 3]
Den Besten does not explicitly disclose 
an integrated circuit including a synchronous input/output (I/O) interface
a general purpose I/O pin configured to provide an activation signal or a deactivation signal
a clock signal from an external clocked circuit
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Den Besten by using the circuit to control a clock signal in a synchronous I/O interface as a matter of simple design-choice, since it was well-known in the art to use switching circuits in I/O interfaces and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 10, Figure 3 of Den Besten, as applied to claim 9, discloses wherein operation of the synchronous I/O interface is enabled when the filter circuit is deactivated by the deactivation signal and passes the clock signal, or operation of the synchronous I/O interface is disabled when the filter circuit is activated by the activation signal and blocks the clock signal [Figure 3; see rejection of claim 9].

Regarding claim 11, Figure 3 of Den Besten, as applied to claim 10, does not explicitly disclose wherein the external clocked circuit is a debugger, the synchronous I/O interface is a serial wire debug (SWD) interface, and the clock signal passed by the filter circuit is received through a clock pin of the SWD interface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Den Besten, as applied to claim 2, by using the circuit between a debugger and SWD as a matter of simple design-choice, since it appears that connecting the circuit between a debugger and SWD does not solve any stated problem or is for any particular purpose, and it appears that the invention would work equally well coupled between any circuit and I/O interface.

Regarding claim 12, Figure 3 of Den Besten, as applied to claim 9, discloses wherein the filter circuit comprises at least one of: a capacitor circuit, a resistor-capacitor (RC) circuit, an inductor-capacitor (LC) circuit, a resistor-inductor (RL) circuit, a resistor-inductor-capacitor (RLC) circuit, or a combination thereof [302 and 304].

Regarding claim 13, Figure 3 of Den Besten, as applied to claim 12, discloses wherein the filter circuit comprises at least one capacitor, and the activation signal or the deactivation signal is configured to activate or deactivate the at least one capacitor so that the filter circuit blocks or passes the clock signal [302 and 304].

Regarding claim 15, Figure 3 of Den Besten, as applied to claim 9, discloses
wherein the filter circuit comprises at least one transistor [106]
at least one of a capacitor circuit, a resistor-capacitor (RC) circuit, an inductor- capacitor (LC) circuit, a resistor-inductor (RL) circuit, a resistor-inductor-capacitor (RLC) circuit, or a combination thereof [302 and 304]

Regarding claim 16, Figure 3 of Den Besten, as applied to claim 9, discloses wherein the activation signal or the deactivation signal is transmitted through a spare I/O pin of the integrated circuit [see rejection of claim 9].

Regarding claim 17, Figure 3 of Den Besten, as applied to claim 16, discloses wherein the integrated circuit is further configured to: determine whether to transmit the activation signal or the deactivation signal based on a trigger event, and control the spare I/O pin to output the activation signal or the deactivation signal to the filter circuit based on the determination [see rejection of claim 9].

Regarding claim 18, Figure 3 of Den Besten discloses a method, comprising:
receiving, by a filter circuit [106, 302, and 304], a signal [102]
transmitting, to the filter circuit, an activation signal configured to activate the filter circuit [308]
blocking, by the filter circuit, the signal to disable operation in response to the activation signal [Figure 3]
Den Besten does not explicitly disclose 
controlling a synchronous input/output (I/O) interface included in an integrated circuit
from an external clocked circuit, a clock signal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Den Besten by using the method to control a clock signal in a synchronous I/O interface as a matter of simple design-choice, since it was well-known in the art to use switching circuits in I/O interfaces and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 19, Figure 3 of Den Besten, as applied to claim 18, discloses the method further comprising: transmitting, from the integrated circuit, to the filter circuit, a deactivation signal configured to deactivate the filter circuit; and passing, by the filter circuit, to the synchronous I/O interface, the clock signal to enable operation of the synchronous I/O interface in response to the deactivation signal [Figure 3; see rejection of claim 18].

Regarding claim 20, Figure 3 of Den Besten, as applied to claim 19, discloses identifying a trigger event that determines selection of the activation signal or the deactivation signal; and controlling, responsive to the identified trigger event, a spare I/O pin of the integrated circuit to transmit the activation signal or the deactivation signal to the filter circuit [see rejection of claim 18].

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.

Applicant argues that it would not have been a matter of simple design-choice to modify the circuit of Den Besten to control a clock signal in a synchronous I/O interface. The examiner disagrees. Den Besten discloses a pass-gate used for passing a signal from input to output [Figure 3]. Figure 4 of Ha et al [US PGPUB 2006/0140021] discloses using pass-gates [T1-3] in a synchronous I/O interface [paragraph 5] to control passing of a clock signal from input to output. Therefore, it would have been a matter of simple design-choice to use the circuit of Den Besten to control a clock signal in a synchronous I/O interface, since it was well-known in the art to use pass-gates in synchronous I/O interfaces to control clock signals, as taught by Ha. Thus, the applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842